

116 HR 6635 IH: One Bill, One Subject Transparency Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6635IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Biggs (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that each bill enacted by Congress be limited to only one subject and for other purposes.1.Short titleThis Act may be cited as the One Bill, One Subject Transparency Act.2.One subject per bill(a)One subjectEach bill or joint resolution shall embrace no more than one subject.(b)Subject in titleThe subject of a bill or joint resolution shall be clearly and descriptively expressed in the title.(c)Appropriation billsAn appropriations bill shall not contain any general legislation or change of existing law provision which is not germane to the subject matter of the underlying bill. This subsection does not prohibit any provision imposing limitations upon the expenditure of appropriated funds.3.Enforcement(a)Multiple subjects in titleIf the title of an Act or joint resolution addresses two or more unrelated subjects, then the entire Act or joint resolution is void.(b)Provisions not expressed in titleIf an Act or joint resolution contains provisions concerning a subject that is not clearly and descriptively expressed in its title, those provisions shall be void.(c)Appropriation provisions outside subcommittee jurisdictionIf an Act appropriating funds contains a provision outside of the jurisdiction of the relevant subcommittee of the Committees on Appropriations of the House and of the Senate, and therefore outside the subject of the bill, then such provision shall be void.(d)Provisions of appropriation bills not germane to subject matterIf an Act appropriating funds contains general legislation or change of existing law provision not germane to the subject matter of the underlying bill, then every such provision shall be void.(e)Commencement of an actionAny person, including a Member of the House of Representatives or a Member of the Senate, aggrieved by the enforcement or threat of enforcement of Acts that do not comply with section 2 shall have a cause of action under sections 2201 and 2202 of title 28, United States Code, against the United States to seek appropriate relief, including an injunction against the enforcement of any law, the passage of which did not conform to section 2 or this section. The cause of action only applies to an Act or joint resolution signed into law on or after the date of enactment of this Act.(f)State of reviewIn any judicial action brought pursuant to subsection (e), the standard of review shall be de novo.